



EXHIBIT 10.1


ELEVENTH MODIFICATION TO LOAN AND SECURITY AGREEMENT


This Eleventh Modification to Loan and Security Agreement (this "Modification")
dated March 25, 2019, is entered into by and between Neurometrix, Inc., a
Delaware corporation ("Borrower"), and Comerica Bank ("Bank").


RECITALS


Bank and Borrower previously entered into a Loan and Security Agreement dated
March 5, 2010, as amended by the following:


the First Modification to Loan and Security Agreement dated March 1, 2011,
the Second Modification to Loan and Security Agreement dated February 15, 2012,
the Third Modification to Loan and Security Agreement dated April 19, 2012,
the Fourth Modification to Loan and Security Agreement dated January 28, 2013,
the Fifth Modification to Loan and Security Agreement dated January 31, 2014,
the Sixth Modification to Loan and Security Agreement dated January 23, 2015,
the Seventh Modification to Loan and Security Agreement dated January 14, 2016,
the Eighth Modification to Loan and Security Agreement dated December 29, 2016,
the Ninth Modification to Loan and Security Agreement dated January 17, 2018,
and
the Tenth Modification to Loan and Security Agreement dated January 14, 2019
(collectively
"Agreement").


NOW, THEREFORE, for good and valuable consideration, the receipt and sufficiency
of which are hereby acknowledged, the parties agree as set forth below.


AGREEMENT


1.Incorporation by Reference. The Recitals and the documents referred to therein
are incorporated herein by this reference. Except as otherwise noted, the terms
not defined herein shall have the meanings set forth in the Agreement.


2.
Modification to the Agreement. Subject to the satisfaction of the conditions
precedent as set forth in Section 3 hereof, the Agreement is hereby modified as
set forth below.



(a)The following defined term, which is set forth in Exhibit A of the Agreement,
is given the following amended definition:


'Revolving Maturity Date' means June 30, 2019."


3.
Legal Effect.



(a)Except as expressly set forth herein, the execution, delivery, and
performance of this Modification shall not operate as a waiver of, or as an
amendment of, any right, power, or remedy of Bank under the Agreement, as in
effect prior to the date hereof. Borrower ratifies and reaffirms the continuing
effectiveness of all promissory notes, guaranties, security agreements,
environmental agreements, and all other instruments, documents and agreements
entered into in connection with the Agreement.


(b)Borrower represents and warrants that the representations and warranties
contained in the Agreement are true and correct as of the date of this
Modification, and that no Event of Default has occurred and is continuing.


(c)The effectiveness of this Modification and each of the documents, instruments
and agreements entered into in connection with this Modification is conditioned
upon receipt by Bank of:


(i)this Modification and any other documents which Bank may require to carry out
the terms hereof; and


(ii)
payment of any Bank expenses incurred through the date of this Modification.






--------------------------------------------------------------------------------







4.No Other Changes. Except as specifically provided in this Modification, it
does not vary the terms and provisions of any of the Loan Documents. This
Modification shall not impair the rights, remedies, and security given in and by
the Loan Documents. The terms of this Modification shall control any conflict
between its terms and those of the Agreement.


5.Integration. This is an integrated Modification and supersedes all prior
negotiations and agreements regarding the subject matter hereof. All amendments
hereto must be in writing and signed by the patties.


6.Release and Waiver. Borrower waives, discharges, and forever releases Bank,
Bank's employees, officers, directors, attorneys, stockholders, and their
successors and assigns, from and of any and all claims, causes of action,
allegations or assertions that Borrower has or may have had at any time up
through and including the date of this Amendment, against any or all of the
foregoing, regardless of whether any such claims, causes of action, allegations
or assertions m-e known to Borrower or whether any such claims, causes of
action, allegations or assertions arose as result of Bank's actions or omissions
in connection with the Loan Agreement, any other Loan Document, any amendments,
extensions or modifications thereto, or Bank's administration of the
Indebtedness or otherwise. It is further understood and agreed that any and all
rights under the provisions of Section 1542 of the California Civil Code are
expressly waived by Borrower. Section 1542 of the California Civil Code provides
as follows:


A GENERAL RELEASE DOES NOT EXTEND TO CLAIMS THAT THE CREDITOR OR RELEASING PARTY
DOES NOT KNOW OR SUSPECT TO EXIST IN HIS OR HER FAVOR AT THE TIME OF EXECUTING
THE RELEASE AND THAT, IF KNOWN BY HIM OR HER, WOULD HAVE MATERIALLY AFFECTED HIS
OR HER SETTLEMENT WITH THE DEBTOR OR RELEASED PARTY.]


7.
Counterparts. This Modification may be executed in one or more counterparts,
each of which shall be deemed an original but all of which taken together shall
constitute one and the same Agreement, and shall become effective when one or
more counterparts have been signed by each of the parties hereto and delivered
to the other party.



[end of Modification; signature page follows]




IN WITNESS WHEREOF, the parties have agreed to this Eleventh Modification to
Loan and Security Agreement as of the date first set forth above.




BANK:    BORROWER:




Comerica Bank    NeuroMetrix, Inc. a Delaware corporation


By: /s/ Bryan W. Kana     By: /s/ Thomas T. Higgins
Bryan W. Kana    Printed Name: Thomas T. Higgins
Its: Vice President    Its: CFO







